Dots
bat

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF Nassau

 

 

x
Northweil Health, Inc.
Plaintiff/Petitioner,
- against - Index No.613820/2020
EMPIRE BLUE CROSS AND &LUE SHIELD, EMPIRE HEALTHCHOICE .
ASSURANCE, INC., EMPIRE HEALTHCHOICE HMO, INC., andUNITED
WELFARE FUND —
————
Defendant/Respondent.
=--=X
NOTICE OF ELECTRONIC FILING
(Mandatory Case)

(Uniform Rule § 202.5-bb}

You have received this Notice because:

1) The Plaintiff/Petitioner, whose name is listed above, has filed this case using the
New York State Courts E-filing system (“NYSCEF’), and

2) You are a Defendant/Respondent (a party) in this case.

e If you are represented by an attorney: | .
Give this Notice to. your attorney. (Attorneys: see “Information for Attorneys” pg. 2).

@ If you are not represented by an attorney:
You will be served with all documents in paper and you must serve and file your
documents in paper, unless you choose to participate in e-filing.
If you choose to participate in e-filing, you must have access to a computer anda

scanner or other device to convert documents into electronic format, a connection
to the internet, and an e-mail address to receive service of documents.

The benefits of participating in e-filing include:
® serving and filing your documents electronically
® free access to view and print your e-filed documents
® limiting your number of trips to the courthouse
® paying any court fees on-line (credit card needed)
To register for e-filing or for more information about how e-filing works:
® visit: www.nycourts.gov/efile-unrepresented or

® contact the Clerk’s Office or Help Center at the court where the case was filed. Court
contact information can be found at www,nycourts.gov

Page 1 of 2 EFM-1

 

 

 
To find legal information to help you represent yourself visit www.nycourthelp.gov ~

Information for Attorneys
{E-filing is Mandatory for Attorneys}

An attorney representing a party who is served with this notice must either:

1) immediately record his or her representation within the e-filed matter on the
NYSCEF site www.oycourts.goviefile ; or

2) file the Notice of Opt-Out form with the clerk of the court where this action is
pending and serve on all parties. Exemptions from mandatory e-filing are limited to
attorneys who certify in good faith that they lack the computer hardware and/or
scanner and/or internet connection or that they iack (along with all employees subject
io their direction) the knowledge to operate such equipment. [Section 202.5-bb/(e)]

For additional information about electronic filing and to create a NYSCEF account, visit the
NYSCEF website at www.nycourts.gov/efile or contact the NYSCEF Resource Center

(phone: 646-386-3033; e-mail: nyscef@nycourts.gov).

Dated: 11/12/2020

. Thomas B. Noonan

Nine East 45th Street, 9th Floor

 

 

 

 

 

Name
Butler Tibbetts, LLC New York, New York, 10017
Firm Name | Address
203-656-1066
Phone

tnoonan@butlertibbetts.com
e-Mail

To:

 

 

 

2f24i20

Index # Page 2 of 2 EFM-1

 
 

' (FILED: NASSAU COUNTY CLERK 11730/2020 04:43 BN INDEX NO, 613820/2020
RECEIVED NYSCEF: 11/30/2020

NYSCEF DOC. NO. 1

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF NASSAU
wannas+ X
NORTHWELL HEALTH, INC.

Plaintiff, Index No. b/ 3 & J Hr)

~against- SUMMONS
Basis of Venue

EMPIRE BLUE CROSS AND BLUE SHIELD, . Plaintiffs Address
EMPIRE HEALTHCHOICE ASSURANCE, INC.,
EMPIRE HEALTHCHOICE HMO, INC., and
UNITED WELFARE FUND,
Senne ae

Defendants.

----- X

 

TO THE ABOVE-NAMED DEFENDANTS:

Empire Blue Cross and Blue Shield
9 Pine Street

4th Floor

New York, NY 10005

Empire Healthchoice Assurance, Inc.
9 Pine Street

14th Floor

New York, NY 10005

Empire Healthchoice HMO, Inc.
9 Pine Street

14th Floor

New York, NY 10005

aa
ae

“United Welfare Fund
138-50 Queens Blvd
Jamaica, L NY [1435

YOU ARE HEREBY SUMMONED to answer the complaint in this action and to serve

a copy of your answer or, if the complaint is not served with this summons, to serve a notice of

1 of 28

 
+ Case 2:21-cv-00020-GRB-AKT Document1-1 Filed 01/04/21 Page 4 of 30 PagelD #: 8

(FILED: NASSAU COUNTY CLERK 11/30/2020 04:42 PM) INDEX NO. 613820/2020
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 11/30/2026

appearance, on Plaintiff's attorney within twenty (20) days after the service of this summons,
exclusive of the day of service (or within thirty G0) days after the service is coniplete if this
summons is not personally delivered to you within the State of New York); and in case of your
failure to appear or answer, judgment will be taken against you by default.

Plaintiff designates Nassau County as the place of trial on the grounds that Plaintiff's

principal place of business is in Nassau County.

DATED: New York, New York

November 30, 2020
Butler Tibbetts, LLC

» LeU BE

Thomas B. Noonan, Esq.
Attorneys for Northwell
Nine East 45" St, 9" FL
New York, NY 10017
(212) 629-4119

2 af 28

 
INDEX NO. 613820/2020

 

 

(FILED: NASSAU COUNTY CLERK 11/30/2020 04:42 PM)
NYSCEF DOC. NG. 1

RECEIVED NYSCEF: 11/30/2020

SUPREME COURT OF THE STATE OF NEW YORK

COUNTY OF NASSAU
----X

 

NORTHWELL HEALTH, INC.,
Plaintiff, Index Neo.

-against-
COMPLAINT

EMPIRE BLUE CROSS AND BLUE SHIELD,
EMPIRE HEALTHCHOICE ASSURANCE, INC.,
EMPIRE HEALTHCHOICE HMO, INC., and
UNITED WELFARE FUND,

Defendants.
=X

Plaintiff Northwell Health, Inc., formerly North Shore - Long Island Jewish Health

System, Inc. (“Northwell”), by and through its attorneys, Butler Tibbetts LLC, as and for its

complaint, alleges as follows:

i. Northwell is a New York not-for-profit corporation that operates hospitals and
health care facilities that provide health care services to the public. The principal place of
business of Northwell is located at 2000 Marcus Avenue, New Hyde Park, New York 11042.

Northwell brings this lawsuit on its own behalf and on behalf of each of its affiliated hospitals

and health care facilities in the Northwell health system.

2. Upon information and belief, defendant Empire Blue Cross and Blue Shield

(“Empire Blue Cross”) is the trade name of defendants Empire HealthChoice, Inc, and Empire

HealthChoice Assurance, Inc.

3. Upon information and belief, defendant Empire HealthChoice HMO, Inc., also

known as Empire HealthChoice, Inc. (hereinafter referred to as “Empire HMO”), and defendant

3 of 28
 

(FILED: NASSAU COUNTY CLERK 11/30/2020

04:42 PH INDEX NO. 613820/2020
NYSCEF DOC. NO. 1

RECEIVED NYSCEF: 11/30/2020

Empire HealthChoice Assurance, Inc. (hereinafter referred to as “Empire Assurance”), are for-
profit health insurance corporations duly authorized to do business in New York, and the
principal place of business of each is located at 9 Pine Street, iat Floor, New York, New York
10005. Empire HMO is organized under Article 44 of the New York Public Health Law and
Empire Assurance is organized under Article 42 of the New York Insurance Law. Collectively,
Empire Blue Cross, Empire HMO and Empire Assurance are hereinafter referred to as “Empire.”

4, Empire is the New York subsidiary of Anthem, Inc., one of the largest public
national insurance companies, Anthem operates the “Anthem Blue Cross Blue Shield (Anthem
BCBS) Network.”

5. Upon information and belief, the United Welfare Fund (“UWF) is the Sponsor
and Plan administrator of a self-insured medical plan referred to as the United Welfare Fund
Welfare Benefit Plan or United Welfare Fund Welfare Division, to which members of eighteen
local unions of the United Service Workers Union — International Union of Journeymen and
Allied Trades (““USWU”) were allowed to enroll for a fee. In all, 30,000 members of those local
unions located throughout the United States patd local union fees in order to access the “Anthem
Blue Cross Blue Shieid (Anthem BCBS) Network.” UWF’'s principal place of business is
located at 138-50 Queens Boulevard, Jamaica, New York 11435,

NATURE OF ACTION

6. Northwell brings this action against Empire for a judgment declaring that (1)
Empire was not authorized under its agreements with Northwell to grant UWF members in-
network access to Northwell’s facilities and Practitioner Group; and (2) Northwell has a right to
direct Empire to stop granting UWF and its members in-network access to Northwell’s facilities

4

4 of 28
INDEX NO. 613820/2020

(FILED: NASSAU COUNTY CLERK 11/30/2020 04:42 PM
RECEIVED NYSCEF: 11/30/2020

NYSCEF DOC. NO. 1

and Practitioner Group. Northwell also seeks certain additional relief in connection with
Empire’s breaches of the provider agreements Northwell has entered into with Empire, including
damages arising from Empire’s unauthorized arrangement purportedly granting UWF and its
members access to Northwell’s facilities and Practitioner Group and Empire’s failure to exclude
UWF and its members from accessing Northwell’s facilities and Practitioner Group.

7, Northwell also brings this action against UWF for a judgment (1) declaring that
Northwell has a right to direct UWF and its members that they do not have in-network access to
Northwell’s facilities or Practitioner Group, and directing UWF to take appropriate steps to
‘inform its members that they no longer have access in-network services from Northwell’s
facilities or Practitioner Group, and (2) for damages arising from UHF’s faihure to timely and
fully pay the amounts due to Northwell for the healthcare services provided to UWF members
who UWF says were authorized to access in-network care under Empire’s provider a greements
with Northwell and its Practitioner Group.

8. As a not-for-profit health care system, Northwell is substantially prejudiced by
long delays in payments, and being paid less than contracted rates, for the services it provides.
Asa result, Northwell’s agreements with Empire contain prompt pay provisions and offer other
protections in the event Northwell experiences delays in receipt of payments for the healthcare it

| provides to patients who are members of health care plans issued or administered by Empire or
its affiliates (“Empire’s Insureds”), including restrictions on the type of contractual arrangements
Empire may enter into when giving a health plan access to the Northwell. healthcare system, and
provisions giving Northwell the right to compel Empire to exclude delinquent paying health
plans from having access to in-network care at Northwell health care facilities.

5

5 of 28
INDEX NO. 613820/2020
RECEIVED NYSCEF: 11/30/2020

(FILED: NASSAU COUNTY CLERK 11/30/2020 04:42 PM

NYSCEF DOC, NO. 1

9, Northwell has not been paid over $9,500,000 owed for healthcare services it has
provided to Empire’s Insureds, purportedly insured by a plan sponsored by UWF, which Empire
and UWF assert gives those patients in-network access to Northwell’s facilities and its
Practitioner Group.

10. Onor about January 1, 2000, Northwell and Empire entered into two in-network
Participating Hospital Agreements (detailed below), pursuant to which Northwell commits to

_ provide health care services to Empire’s Insureds. Later, Northwell, on behalf of its health care
professional employees, and Empire entered into a Participating Practitioners Group agreement.
Those agreements, which have been amended numerous times, set forth the rates to be paid by
Empire to Northwell and its Practitioner group for the health care services provided to Empire’s
Insureds. The rates set forth in those agreements are lower than Northwell’s regular rates, the
benefit of which is, in part, passed on to the members of health care plans issued or administered
by Empire.

11. Onor about January 1, 2000, Northwell, on behalf of itself and its affiliated
hospitals and facilities, entered into a Participating Hospital Agreement with Empire Blue Cross
and Empire HMO and their affiliates (“Participating Hospital HMO Agreement”). Among other
things, the Participating Hospital HMO Agreement provided that Northwell’s health care system
would be a participating, or in-network provider in the Empire managed care network and
Empire would pay Northwell’s health care network at rates set forth in the Participating Hospital
HMO Agreement for the health care services provided to patients insured in HMO based health

care insurance plans issued or managed by Empire HMO.

6 of 28
*

[FILED: NASSAU COUNTY CLERK 11/30/2020 04:42 PM)
NYSCEF DOC. NO. 1

ANUEBA NU. bLSBAUs/ A2UAY

RECEIVED NYSCEF: 11/30/2020

12. On or about January 1, 2000, Northweli, on behalf of itself and its affiliated
hospitals and facilities, entered into a Participating Hospital Agreement with Empire Blue Cross
and Empire Assurance and their affiliates (“Participating Hospital PPO/Indemnity Agreement”).
Among other things, the Patticipating Hospital PPO/Indemnity Agreement provided that
Northwell’s health care network would be a participating, or in-network, provider in the PPO and
Point of Service health care plans issued or managed by Empire Blue Cross or Empire
Assurance, and that Empire would pay Northwell’s health care network at rates set forth in the
Participating Hospital PPO/Aindemnity Agreement for the health care services provided to
patients insured under such health care plans issued or managed by Empire Assurance.

13. Northwell refers to the Participating Hospital HMO Agreement and the
Participating Hospital PPO/Indemnity Agreement as the “Participating Hospital Agreements.”

Between January |, 2000 and the present, Northwell and Empire have entered into multiple

amendments to the Participating Hospital Agreements. -

14, In addition, on or about May 11, 2009, Empire and Northwell, on behalf of its full
and certain part-time provider employees, entered into a Participating Practitioner Group
Agreement, effective as of January £, 2008, which set forth the terms under which duly licensed
providers of health care services agreed to participate in health benefit programs underwritten or
administered by Empire, Empire HMO, and Empire Assurance (the “Participating Practitioner
Agreement”).

15. Empire and Northwell have entered into amendments which, infer alia, have
extended the terms of the Participating Hospital Agreements and the Participating Practitioner
Agreement, and set new rates for the care provided by Northwell and the Practitioner Group.

7

7 of 28
LNUBA NU. BLSYAUs/ZU4U

[FILED: NASSAU COUNTY CLERK 11/30/2020 04:42 PM
RECEIVED NYSCEF: 11/30/2020

NYSCEF DOC. NO. 1

AS AND FOR A FIRST CAUSE OF ACTION AGAINST EMPIRE
FOR A DECLARATORY JUDGMENT WITH RESPECT TO
EMPIRE’S UNAUTHORIZED ARRANGEMENT WITH UWF
PURPORTING TO PROVIDE UWF MEMBERS WITH IN-NETWORK
ACCESS TO NORTHWELL’S FACILITIES AND PRACTITIONER GROUP

16.  Northwell re-alleges the allegations set forth in paragraphs 1 through 15, as if
fully set forth at length herein. .

17. In 2004, Northwell and Empire executed an Amendment to the Participating
Hospital Agreements, which, among other things, states that the rates set forth in the
Participating Hospital Agreements, as amended, “are for Empire to be able to reimburse
[Northwell] for services provided under this Agreement [and] Empire agrees not to offer these
rates to any new PPO, HMO, network leasing company or other repricer of health services.”

18. On November 9, 2007, Northwell and Empire executed an Amendment to the
Participating Hospital Agreements, effective as of January 1, 2008 (2008 Amendment”), which,
among other things, extended the term of the Participating Hospital Agreements through
December 31, 2010, increased the payment rates for health care services provided under the
Participating Hospital Agreements, and otherwise added to, of modified terms in, those
agreements.

19. In addition, the 2008 Amendment states: “Payer is not permitted to lease this
Agreement and its payment and financial terms to any third party not a wholly owned or
corporately controlled by Empire, Wellpoint, or Anthem.” The provision in the 2008
Amendment prohibiting the leasing of the payment and financial terms of the Participating

Hospital Agreements to third parties has not been subsequently amended and has at all times

since January 1, 2008 remained in effect.

8 of 28
INDEX NO. 613820/2020
RECEIVED NYSCEF: 11/30/2020

 

(FILED: NASSAU COUNTY CLERK 11/30/2020 04:42 PM)
NYSCEF DOC. NO. 1 :

20. Beginning sometime in 2018, Northwell was not receiving payments for
healthcare services it provided to patients whom Northwell believed were insured under a plan
issued or administered by Empire. Later, Northwell learned that ihe patients in question were in
fact insured under a self-insured medical plan issued.and administered by UWF, to which
members of eighteen local unions of USWU were allowed to enroll for a fee, and that pursuant to
an arrangement between Empire and UWF approximately 30,000 members of those local unions
located throughout the United States purportedly were granted access to the “Anthem Blue Cross
Blue Shield (Anthem BCBS) Network” which Network includes Northwell’s facilities and
Practitioner Group.

21, | Northwell has since learned that Empire did not issue, and does not administer the
self-funded UWF medical plan, through which the members of the eighteen local unions of
USWU have acquired access to the “Anthem Blue Cross Blue Shield (Anthem BCBS) Network.”
Nor did Anthem, or any of its affiliates issue or administer the UWF plan.

22. The UWF medical plan is self-funded through the fees or dues paid by the
members of the eighteen local unions to USWU and the UWF plan is administered by The Board
of Trustees for the United Welfare Fund. In addition, a third-party entity named Leading Edge
Administrators (“LEA”), which is a private healthcare claims administrator, assists UWF in
claims administration. Empire has no role in the claim determination process, other than
receiving claims from providers in New York, and presumably immediately transmitting those

claims to LEA for consideration by the Plan Adininistrator.

9 of 28
 

INDEX NO. 613820/2020

 

(FILED: NASSAU COUNTY CLERK 11/30/2020 04:42 PM)

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 11/30/2020

23. Nevertheless, Empire contends that the members of the cighteen local unions of
USWU insured under the self-funded UWF plan have a right to in-network access to Northwell’s
facilities and its Practitioners Group. |

- 24. Northwell, as required under the Participating Hospital Agreements and the
Participating Practitioner Agreement, timely submitted to Empire claim forms with respect to the
health care it provided to each of the patients at issue. By mid-2019, Northwell was owed in
excess of $5 million for health care Northwell had provided to patients who presented an Empire
insurance card, but who were actually members of one of eighteen local unions who paid the
UWF a fee for access to the Anthem Blue Cross Blue Shield Network. Thereatter, the
outstanding amount due to Northwell has increased and now totals more than $9,500,000. -

(25. — Each of those Northwell health care claims have now been outstanding for more
than ninety (90) days, and some of those claims are now more than a year old. On most of these
claims, Northweil has not received any payment, or has not received the full payment it is
entitled to for its services. On many occasions, Northwell does not receive any response to its
claim. On many other occasions, Northwell is given a manufactured excuse for non-payment
which is untimely, demonstrably contradicted by the claim and supporting documentation
regarding the care provided by Northwell, and/or designed to artificially and indefinitely delay
the claim determination pending receipt of some undisclosed information or some future
resolution of the share of responsibility among multiple insurers that UWF frustrates from ever
happening.

26. After discovering its claims had been ignored and not paid for over a year,
Northwell demanded on several occasions in 2019 and 2020 that Empire exclude UWF and its

10

10 of 28
INDEX NO. 613820/2020
RECEIVED NYSCEF; 11/30/2020

 

(FILED: NASSAU COUNTY CLERK 11/30/2020 04:42 Pm)
NYSCEF DOC. NO. 1

members from in-network access at Northwell’s facilities or its Practitioner Group. Empire has
failed to exclude UWF or its members from in-network access at Northwell’s facilities or its
Practitioner Group.

27, Empire’s failure to exclude UWF is in violation of the Participating Hospital
Agreements and the Participating Practitioner Agreement, because none of those agreements
contain any provision that authorizes Empire to grant members of local unions of 2 national,
multi-company union trust fund access to Northwell’s facilities or its Practitioner Group at the
rates and subject to the terms of those agreements, particularly when Empire is not issuing the
insurance and/or does not administer that fund or the claims submitted for care provided to the
members of the eighteen local unions which had purchased access to the fund’s benefits.

28.  Empire’s failure to exclude UWF also is in violation of the provisions in the
Participating Hospital Agreements and the Participating Practitioner Agreement which prohibit

| Empire from leasing the payment and financial terms of those agreements to third parties. The
arrangement between Empire and UWF is not authorized, and 1s prohibited by that provision,
because UWF is a multi-employer and multi-local union plan which is not issued, insured or
administered by Empire, and is marketed by USWU to the existing, and potential future,
members of eighteen local unions, and the potential future members of potential future local
unions, who make, or will be required to make, payments to UWF in exchange for access to the
reduced rates set forth for in the agreements between Northwell and Empire.

29, Therefore, Empire’s failure to exclude UWF and its members from in-network

access to Northwell’s facilities or Practitioner Group constitutes separate breaches of those

agreements.

1]

12 of 28
 

(FILED: NASSAU COUNTY CLERK 11/30/2020 04:42 PM INDEX NO, 613820/2020
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 11/30/2020

30. Asaresult of Empire’s aforementioned breaches of the Participating Hospital
Agreements and the Participating Practitioner Agreement, Northwell has been injured by the
unauthorized access to its facilities and practitioners granted by Empire to UWF members, as
well as by the medical plan’s failure to negotiate applicable in-network rates with Northwell and
its failure to adhere to the payment and financial terms required under Empire’s agreements with

Northwell.

31. ‘For the foregoing reasons, with respect to Empire’s unauthorized entry into an
arrangement with UWF that gives UWF members access to in-network care from Northwell’s

facilities and Practitioner Group, Northwell seeks a judgment:

(1) declaring that (a) Empire did not have the right under the Participating
Hospital Agreements or the Participating Practitioner Agreement to enter into
the arrangement with UWF which gave members of eighteen local unions of
QWSU in-network access to Northwell’s facilities and Practitioner Group and
(b) Empire breached those agreements by entering into such arrangement with

UWF;

(2) declaring that Northwell did have the right under the Participating Hospital
Agreements and the Participating Practitioner Agreement to exclude the
members of the self-insured UWF health plan fund which was not
administered by Empire from in-network access to Northwell’s facilities and
Practitioner Group, because those agreements did not authorize Empire’s
alrangement giving members of eighteen local unions of QWSU access to
Northwell’s facilities and Practitioner Group;

(3) declaring and directing Empire (i) inform UWF and all its members that UWF
has been excluded from in-network access to Northwell’s facilities and
Practitioner Group, and (ii) take reasonable steps te issue new insurance cards
to UWF insureds which look sufficiently different than the insurance cards
issued to members of other plans issued or administered by Empire such that
the cards will reveal to Northwell personnel that the cardholder | is not insured
by Empire and is insured by UWF; and

(4) declaring and directing that (a) Northwell has the right under the Participating
Hospital Agreements and the Participating Practitioner Agreement to exclude

12

12 of 28
INDEX NO. 613820/2020
RECEIVED NYSCEF: 11/30/2020

 

(FILED: NASSAU COUNTY CLERK 11/30/2020 04:42 Pm

NYSCEF DOC. NO. 1

 

the members of a self-insured union fund which is not administered by Empire
from in-network access to Northwell’s facilities and Practitioner Group,
because those agreements do not authorize Empire to enter any such
arrangement, and (b) Empire shall provide to Northwell a list identifying each
self-insured plan which is not administered by Empire but nevertheless has
entered into an arrangement with Empire giving that plan’s members in-
network access to Northwell’s facilities and Practitioner Group.
AS AND FOR A SECOND CAUSE OF ACTION AGAINST EMPIRE
FOR A DECLARATORY JUDGMENT WITH RESPECT TO EMPIRE’S

FAILURE TO EXCLUDE UWF FROM IN-NETWORK

ACCESS TO NORTHWELL’S FACILITIES AND PRACTITIONER GROUP

32. Northwell re-alleges the allegations set forth in paragraphs ! through 30, as if
fully set forth at length herein.

33. In addition to prohibiting the arrangement Empire has reached with UWF to grant
UWF's multi-employer local union members access to Northwell’s facilities and Practitioner
Group, the Participating Hospital Agreements and the Participating Practitioner Agreement also
require Empire exclude UWF and its members from in-network access to Northwell’s facilities
and Practitioner Group because Northwell repeatedly has advised Empire that UWF continues to
withhold payment of the outstanding amount due to Northwell for the pertinent health care

services.

34. Empire had asserted that (1) it could not exclude UWF because UWF had fully _
funded its claims account, and (2) Northwell can bill the patients.

35. The only provisions in the Participating Hospital Agreements and the
Participating Practitioner Agreement which address a fully funded claims account or Northwell’s
option to bill or sue patients are subsumed in the provisions relating to the required prompt

payment of claims by a self-funded single employer plan administered by Empire, and the

13

13 of 28
INDEX NO, 613820/2020
RECEIVED NYSCEF: 11/30/2020

 

 

(FILED: NASSAU COUNTY CLERK 11/30/2020 04:42 PM
NYSCEF Doc. NO. 1

remedies available to Northwell in the event such a self-funded plan fails to make timely
payments from the plan’s fully funded claim account. However, those provisions do not limit
Northwell’s remedies to billing or suing the patient; those same provision authorize Northwell! to
exclude the self-funded payer from the Participating Hospital Agreements and the Participating
Practitioner Agreement with Empire. Nevertheless, despite knowing that UWF is continuing to
fai] to use its purportedly “fully funded” claims account to pay Northwell claims, Empire has
failed to exclude UWF under those Northwell-Empire agreements, and asserted Northwell still
has no right to do so.

36. Empire’s failure to exclude UWF and its members from in-network access to
Northwell’s facilities or Practitioner Group when Northwell has informed Empire that UWF has
not been using its “fully funded” claims account to pay Northwell’s claims constitutes separate
breaches by Empire of the Participating Hospital Agreements and the Participating Practitioner
Agreement. As a result of those breaches by Empire of the Participating Hospital Agreements
and the Participating Practitioner Agreement, Northwell has been injured by being deprived of its
contractual rights to exclude UWF from those agreements. |

37. Empire has since indicated that UWF has not fully funded its account as required
by Participating Hospital Agreements and (upon information and belief) the applicable contract
between defendants. According to the Participating Hospital Agreements, “in the event that the
applicable Payor has net cured its breach by funding its claims payment account within sixty
(60) days from notice of this delinquency from Empire to the Payor then, except to the extent the

applicable Payor is in bankruptcy, Provider shall have the right to exclude the applicable

14

14 of 28
+

(FILED: NASSAU COUNTY CLERK 11/30/2020 04:42 PM
NYSCEFP DOC. NO. 1

INDEX NO. 613820/2020
RECEIVED NYSCEF: 11/30/2020

Payor(s) from this Agreement.” Upon information and belief, Empire provided notice of UWF’s
failure to fund its account sixty (60) days or more from the date of this complaint. |
38. In additton, Empire’s excuse that Northwell can bill the patients is an
abandonment of its responsibilities under the Participating Hospital Agreements and. the
Participating Practitioner Agreement and a denigration of the insurance based purpose of those
agreements. Without waiving any of its rights to bill or sue its patients, Northwell always
chooses first to hold insurers responsible for the insurance they purport to provide to Northwell’s
patients. The cynical suggestion by Empire that Northwel! abandon that principle and Jet the
insurer off the hook not only runs counter to the concept of health insurance, but also ignores that
Empire is fully aware that given the amount owed for Northwell’s care many of the patients
_would be unable to pay the bill. Empire seeks to protect its client, UWF, and the continuation of
the cash flow it receives ftom that client at the expense of Northwell and the patients Empire and
UWF assert are insured by UWF.
39, For the foregoing reasons, with respect to Empire’s failure to exclude UWF. and
its members from accessing in-network care from Northwell’s facilities and Practitioner Group
when UWF is not using its purportedly “fully funded” claims account to pay the Northwel]l

claims, Northwell seeks a judgment:

(1) Declaring that (a) Empire is required under the Participating Hospital
Agreements and the Participating Practitioner Agreement to exclude UWF
and its insured members from accessing in-network care at Northwell’s
facilities and Practitioner Group because UWF has failed to fully fund its
account and has failed to remedy this delinquency and (b) Empire breached
those agreements by failing to exclude UWF and ifs insured members from
accessing in-network care at Northwell’s facilities and Practitioner Group;

15

15 of 28
4

(FILED: NASSAU COUNTY CLERK 11/30/2020 04:42 Pm)
NYSCEF DOC. NO. 1

INDEX NO. 613820/2020
RECEIVED NYSCEF: 11/30/2020

 

(2) declaring that (a) Empire is required under the Participating Hospital
Agreements and the Participating Practitioner Agreement to exclude UWF
and its insured members from accessing in-network care at Northwell’s
facilities and Practitioner Group because those agreements authorize
Northwell to exclude a self-insured plan, such as UWF, which has failed to
timely and fully pay amounts due to Northwell for healthcare services
provided to the members of the self-insured plan and (b) Empire breached
those agreements by failing to exclude UWF and its insured members from
accessing in-network care at Northwell’s facilities and Practitioner Group;

(3) declaring that Northwell does have the right under the Participating Hospital
Agreements and the Participating Practitioner Agreement to exclude the
members of the self-insured UWF health plan fund from in-network access to
Northwell’s facilities and Practitioner Group, because those agreements
authorize Northwell to exclude a self-insured plan which had not paid
amounts due to Northwell for healthcare services provided to the members
insured by the self-insured plan, and UWF has failed to pay the claims of

Northwell; and

(4) declaring and directing Empire (f) inform UWF and all its members that UWF
has been exciuded from in-network access to Northwell’s facilities and
Practitioner Group, and (ii) take reasonable steps to issue new insurance cards.
to UWF insureds which look sufficiently different than the insurance cards
issued to members of other plans issued or administered by Empire such that
the cards will reveal to Northwell personnel that the cardholder is not insured

by Empire and is insured by UWF.
AS AND FOR A THIRD CAUSE OF ACTION
AGAINST EMPIRE FOR BREACH OF THE
PARTICIPATING HOSPITAL AGREEMENT AND
THE PARTICIPATING PRACTITIONER AGREEMENT
40. _—_- Northwell re-alleges the allegations set forth in paragraphs | through 30 and 32
through 38, as if fully set forth at length herein.

41. Asaresult of Empire’s aforementioned breaches of the Participating Hospital

Agreements and the Participating Practitioner Agreement arising from Empire’s unauthorized

arrangement allowing UWF’s members in-network access to Northwell’s facilities and

16

16 of 28
(FILED: NASSAU COUNTY CLERK 11/30/2020 04:42 PM
NYSCEF DOC. NO, 1

INDEX NO. 613820/2020
RECEIVED NYSCEF: 11/30/2020

 

 

Practitioner Group (see first cause of action), Northwell has sustained injury, including

consequential damages.

42, Asaresult of Empire’s aforementioned breaches of the Participating Hospital
Agreements and the Participating Practitioner Agreement arising from its failure to exclude
UWF and its members from in-network access to Northwell’s facilities or Practitioner Group
when UWF is not paying Northwell for healthcare provided to such members (see second cause
of action), Northwell has sustained injury, including consequential damages.

43. Among other things, as a result of Empire’s breaches of the Participating Hospital
Agreements and the Participating Practitioner Agreement, Northwell has provided healthcare

services to patients for which their insurer has failed to pay Northwell.

44. | The amount of damages sustained by Northwell as a result of Empire’s breaches
of the Participating Hospital Agreements and the Participating Practitioner Agreement is to be

determined at trial but is not less than $9,5000,000, together with interest at the applicable

Statutory rate.

AS AND FOR A FOURTH CAUSE OF ACTION —
AGAINST UWF FOR BREACH OF CONTRACT

45, | Northwell re-alleges the allegations set forth in paragraphs 1 through 30, 32

through 38, and 40 through 44, as if fully set forth at length herein.

46. UWF markets its health care plan to members of the eighteen local unions of
USWU, In doing so, UWF asserts that a member of its plan has access to the “Anthem Blue

Cross Blue Shield (Anthem BCBS) Network.” UWF provides its members with insurance cards

17

17 of 28
INDEX NO. 613820/2020
RECEIVED NYSCEF: 11/30/2020

 

(FILED: NASSAU COUNTY CLERK 11/30/2020 04:42 PM

NYSCEF DOC. NO. 1

which indicate to providers that the holder of the card has in-network access to the “Anthem
Blue Cross Blue Shield (Anthems BCBS) Network.

47, Northwell’s facilities and Practitioner Group are part of the “Anthem Blue Cross
Blue Shield (Anthem BCBS) Network,” to the extent provided in, and subject to the terms of the
Participating Hospital Agreements and the Participating Practitioner Agreement between
Northwell and Empire,

48. The Participating Hospital Agreements and the Participating Practitioner
Agreement expressly state that any payer of services provided by Northwell or its Practitioner
Group, including any self-insured payer such as UWF, is bound by the terms of those

agreements.

49. | Upon information and belief, UWF has contracted with Empire such that it is part
of the “Anthem Blue Cross Blue Shield (Anthem BCBS) Network” and subject to the
Participating Hospital Agreements and the Participating Practitioner Agreement, particularly
with respect to paying Northwell for services rendered to UWF’s insureds or members.

50. | Northwell has provided healthcare services to patients whe presented insurance
cards purporting to show that they were entitled to in-network access to Northwell’s facilities
and Practitioner Group.

51. UWF has failed to pay the amounts due to Northweil for healthcare services
provided to patients who presented insurance cards purporting to show that such patients were

entitled to in-network access to Northwell’s facilities and Practitioner Group. The total of

unpaid claims exceeds $9,500,000.

18

18 of 28
 

(FILED: NASSAU COUNTY CLERK 11/30/2020 04:42 PM INDEX NO, 613820/2020
RECEIVED NYSCEF: 12/30/2020

NYSCEF DOC. NO. 1

52. The amount of the unpaid claims due to Northwell is attributable to UWF's
breaches of the in-network payment and claim determination provisions set forth in the
Participating Hospital Agreements and the Participating Practitioner Agreement, which breaches

are more particularly described above.

53, UWF’s failure to pay healthcare claims owed to Northwell breaches the

Participating Hospital Agreements and/or the Participating Practitioner Agreement.

54, Asa direct and proximate result of UWF’s breaches of the in-network payment,
claims processing, and/or terms of the Participating Hospital Agreements and the Participating
Practitioner Agreement, Northwell has been injured and sustained damages in an amount to be
determined at trial but which is more than $9,500,000, together with interest at the applicable

statutory rate, including but not limited to the statutory rate set forth in the New York State

Prompt Pay Law.

AS AND FOR A FIFTH CAUSE OF ACTION
AGAINST UWE FOR VIOLATIONS OF INSURANE LAW, SECTION 3224-a

55.  Northwell re-alleges the allegations set forth in paragraphs | through 30, 32

through 38, and 40 through 54, as if fully set forth at length herein.

56. Pursuant to subsection (a) of Section 3224-a of the New York State Insurance

Law (the “Prompt Pay Law”), UWF “shall ... make payment to [Northwell] within thirty days
of receipt of a claim or bill for services rendered that is transmitted via the tnternet or electronic

mail, or forty-five days of receipt of a claim or bill for services rendered that is submitted by

other means, such as paper or facsimile.”

19

19 of 28
INDEX NO, 613820/2020
RECEIVED NYSCEF: 11/30/2020

 

(PILED: NASSAU COUNTY CLERK 11/30/2020 04:42 PMH
NYSCEF DOC. NO. 1

57. Pursuant to subsection (b) of Section 3224-a of the Prompt Pay Law, UWF also is
required to make determinations of, and pay appealed claims within the same time period set
forth in subsection (a) of Section 3224-a of the Prompt Pay Law, Specifically, subsection (b) of
Section 3224-a states that “upon receipt of .. . an appeal of a claim or bill for health care services
denied pursuant to paragraph one of this subsection, an insurer. . . shall comply with subsection
(a) of this section.”

58. | UWF repeatedly has violated both of these requirements in the Prompt Pay Law
when processing claims and appeals submitted by Northwell for health care services Northwell
provided to patients insured by UWF.

59. For each violation of the Prompt Pay Law, Empire is liable to Northwell for the
amount of the bill that was not paid, together with interest at an annual rate of twelve (12%)

computed from the date the payment was required to be made.

60. As a direct and proximate cause of Empire’s violations of the Prompt Pay Law,
Northwell has been damaged in an amount to be determined at trial, but which is in excess of

$9,500,000.

| AS AND FOR A SIXTH CAUSE OF ACTION
AGAINST UWF FOR UNJUST ENRICHMENT

61. Northwell re-alleges the allegations set forth in paragraphs | through 5 and 25, as

if fully set forth at length herein.

62. In the event UWF asserts that it is not bound by the payment and claim

determination terms of the Participating Hospital Agreements and the Participating Practitioner
29

20 of 28
INDEX NO. 613820/2020
RECEIVED NYSCEF: 11/30/2020

 

 

(FILED: NASSAU COUNTY CLERK 11/30/2020 04:42 PM
NYSCEF DOC. NO. 1 :

Agreement, or fails to admit otherwise, then UWF ts liable for the unjust enrichment with respect
to the care provided by Northwell and its Practitioner Group to UWF’s insured members.

63.  Northwell has provided in good faith medical services to patients insured under
UWFP’s health plan. Ai the time, the relevant patients provided insurance cards purportedly

’ issued by Empire. |

64. UWF had knowledge that Northwell has been treating patients insured under
UWFP?’’s health care plan and Northwell thereby has conferred benefits upon UWF in an amount
to be determined at trial.

65. UWF has accepted the benefits conferred upon it by Northwell.

66.  Northwell has made demand upon UWF for payment of the medical services
Northwell provided for the benefit of UWF with the expectation that the fair value for its
services would be paid.

67. _ By virtue of selling its members access to in-network care provided by
Northwell’s facilities and Practitioner Group, at in-network rates, UWF is unjustly enriched to
the extent it does not pay Northwell for healthcare services provided to UWF’s members.

68. The amount due, but unpaid, to Northwell for the healthcare services provided to
UWF members exceeds $9,500,000, together with interest at the applicable statutory rate.

69. Asaconsequence thereof, UWF has been unjustly enriched, and Northwell has

been damaged, by UWF’s retention of the benefits conferred upon it by Northwell, the fair value

of which is to be determined at trial.

21 of 28
INDEX NO. 613820/2020
RECEIVED NYSCEF: 11/30/2020

 

(FILED: NASSAU COUNTY CLERK 11/30/2020 04:42 PM)
NYSCEF DOC. NO. 1

AS AND FOR AS AND FOR A SEVENTH CAUSE OF
ACTION AGAINST UWF FOR QUANTUM MERUIT

70.  WNorthwell re-alleges the allegations set forth in paragraphs 1 through 5, 25, and
61 through 69, as if fully set forth at length herein.

7t. Inthe event UWF asserts that it is not bound by the payment and claim
determination terms of the Participating Hospital Agreements and the Participating Practitioner
Agreement, or fails to admit otherwise, then UWF is liable in guanfum meruit for the reasonable
value of the care provided by Northwell and its Practitioner Group to UWF’s insured members.

72. Northwell has provided medical services in good faith to patients insured under
UWF health plans.

73, UWF had knowledge that Northwell was and is treating patients insured under
UWF’s health care plan and that Northwell thereby has conferred benefits upon UWF.

74, UWF has accepted the benefits conferred by Northwell.

75.  Northwell is entitled to receive compensation for its work and labor in accordance
with New York law. |

16. Northwell has made demand upon UWF for payment of the medical services that
Northwell provided for the benefit of UWF with the expectation that the fair value for its
services would be paid.

77. UWF has wrongfully withheld compensation for the work and labor performed by

Northwell despite the proper submission of claims by Northwell.

92

22 of 28
INDEX NO. 613820/2020

(FILED; NASSAU COUNTY CLERK 11/30/2020 04:42 PM
: RECEIVED NYSCEF: 11/30/2020

NYSCEF DOC. NO. 1

 

78. The circumstances are such that it is inequitable for UWF to retain the benefits
without paying the fair rate for such services, and as a result Northwell has been damaged in an
amount to be determined at trial, together with interest at the applicable statutory rate.

AS AND FOR AN EIGHTH CAUSE OF ACTION
AGAINST UWF FOR A JUDGMENT DECLARING THAT UWF
AND ITS MEMBERS ARE EXCLUDED FROM IN-NETWORK ACCESS TO
NORTHWELL’S FACILITIES AND PRACTITIONER GROUP

79. ° Northwell re-alleges the allegations set forth in paragraphs | through 78, as if
fully set forth at length herein.

80. The damages attributable to UWF’s breaches of the Participating Hospital
Agreements and the Participating Practitioner Agreement, or alternatively UWF’s liability for its
unjust enrichment and in quantum merult for its continuing failure to pay Northwell! for the
services it provides to UWF insured members, will continue to grow as long as UWF and its
members are allowed to present themselves to Northwell’s facilities and Practitioner Group as
having in-network access fo the “Anthem Blue Cross Blue Shield (Anthem BCBS} Network,”

81. Northwell, therefore, requires more relief than can be afforded in the form of
damages for the existing unpaid Northwell claims. In addition, Northwell requires relief that
prevents such damages from continuing to accrue in the future, including relief declaring that
Northwell may exclude UWF and its members from in-network access to Northwell’s facilities
and Practitioner Group.

82.  Asaresult of UWF’s willful failure to abide by its obligations to timely and fuily

pay Northwell the amount due on claims for health care provided to UWF insured members and

UWF’s failure to fund its account, the court should enter a judgment against UWF:

23

23 of 28
 

(FILED: NASSAU COUNTY CLERK 11/30/2020 04:42 PM INDEX NO. 613820/2020
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 11/30/2020

(1) declaring that the members of the self-insured UWF health plan are excluded
from in-network access to Northwell’s facilities and Practitioner Group as a result
of UWP’s continuous failure to abide by its contractual or, alternatively, its quasi-
contractual obligations, to fully fund its account, and/or to timely determine and
timely and fully pay the in-network claims of Northwell for the healthcare
services it has provided to UWF insured members; and

(2) declaring and directing UWF (i) inform all its members that they and UWF are
excluded from in-network access to Northwell’s facilities and Practitioner Group,
and (ii) take reasonable steps to obtain new insurance cards for every UWF
insured, which insurance card shall have a sufficiently different appearance than
the insurance cards issued to members of other plans issued or administered by
Empire such that the new cards will reveal to Northwell personnel that the
cardholder is not insured by Empire and rather is a member of the self-funded

UWF healtheare plan.

WHEREFORE, Northwell respectfully requests entry of judgment against defendants as

follows:
a) with respect to the first cause, a judgment against Empire:

(1) declaring that (a) Empire did not have the right under the Participating
Hospital Agreements or the Participating Practitioner Agreement to enter into
the arrangement with UWF which gave members of eighteen local unions of
QWSU in-network access to Northwell’s facilities and Practitioner Group and
(b) Empire breached those agreements by entering into such arrangement with
UWF;

(2) declaring that Northwell did have the right under the Participating Hospital
Agreements and the Participating Practitioner Agreement to exclude the
members of the self-insured UWF health plan fund which was not
administered by Empire from in-network access to Northwell’s facilities and
Practitioner Group, because those agreements did not authorize Empire’s
arrangement giving members of eighteen local unions of QWSU access to
Northweil’s facilities and Practitioner Group;

(3) declaring and directing Empire (1) inform UWF and all its members that UWF
has been excluded from in-network access to Northwell’s facilities and
Practitioner Group, and (ii) take reasonable steps to issue new insurance cards
to UWF insureds which look sufficiently different than the insurance cards

24

24 of 28
 

(FILED: NASSAU COUNTY CLERK 11/30/2020 04:42 PM)

NYSCEF DOC. NO.

1

issued to members of other plans issued or administered by Empire such that
the cards will reveal to Northwell personnel that the cardholder is not insured
by Empire and is insured by UWF; and

(4) declaring and directing that (a) Northwell has the right under the Participating
Hospital Agreements and the Participating Practitioner Agreement to exclude
the members of a self-insured union fund which is not administered by Empire
from in-network access to Northwell’s facilities and Practitioner Group,
because those agreements do not authorize Empire to enter any such
arrangement, and (b} Empire shall provide to Northwell a list identifying each
self-insured plan which is not administered by Empire but nevertheless has
entered into an arrangement with Empire giving that plan’s members in-
network access to Northwell’s facilities and Practitioner Group;

b) with respect to the second cause of action, a judginent against Empire:

(1) Declaring that (a) Empire is required under the Participating Hospital
Agreemenis and the Participating Practitioner Agreement to exclude UWF
and its insured members from accessing in-network care at Northwell’s
facilities and Practitioner Group because UWF has failed to fully fund its
account and has failed to remedy this delinquency and (b) Empire breached
those agreements by failing to exclude UWF and its insured members from
accessing in-network care at Northwell’s facilities and Practitioner Group;

(2) declaring that (a) Empire is required under the Participating Hospital
Agreements and the Participating Practitioner Agreement to exclude UWF
and its insured members from aceessing in-network care at Northwell’s
facilities and Practitioner Group because those agreements authorize
Northwell to exclude a self-insured plan, such as UWF, which has failed to
timely and fully pay amounts due to Northweil for healthcare services
provided to the members of the self-insured plan and (b) Empire breached
those agreements by failing to exclude UWF and its insured members from
accessing in-network care at Northwell’s facilities and Practitioner Group,

(3) declaring that Northwell does have the right under the Participating Hospital
Agreements and the Participating Practitioner Agreement to exclude the
members of the self-insured UWF health plan fund from in-network access to
Northwell’s facilities and Practitioner Group, because those agreements
authorize Northwell to exclude a self-insured plan which had not paid
amounts due to Northwell for healthcare services provided to the members
insured by the selFinsured plan, and UWF has failed to pay the claims of

Northwell; and

25

25 of 28

INDEX NO. 613820/2020
RECEIVED NYSCEF: 11/30/2020
 

(FILED: NASSAU COUNTY CLERK 11/30/2020 04:42 PM

NYSCEF DOC. NO. 1

d)

g)

h)

(4) declaring and directing Empire (i) inform UWF and all its members that UWF
has been excluded from in-network access to Northwell’s facilities and
Practitioner Group, and (ii) take reasonable steps to issue new insurance cards
to UWF insureds which look sufficiently different than the insurance cards
issued to members of other plans issued or administered by Empire such that
the cards will reveal to Northwell personnel that the cardholder is not insured

by Empire and is insured by UWF;

with respect to the third cause of action, a judgment against Empire in an amount
to be determined at trial, which is not less than $9,500,000, together with interest

at the applicable statutory rate;

with respect to the fourth cause of action, a judgment against UWF in an amount
to be determined at trial, which is not less than $9,500,000, together with interest
at the applicable statutory rate;

with respect to the fifth cause of action, a judgment against UWF in an amount to
be determined at trial, which is not less than $9,500,000, together with Interest at
the statutory rate provided in the Prompt Pay Law,

with respect to the sixth cause of action, a judgment against U WF in an amount to
be determined at trial, which is not less than $9,500,000, together with interest at
the applicable statutory rate;

with respect to the seventh cause of action, a judgment against UWF in an amount
to be determined at tria!, which is not less than $9,500,000, together with interest
at the applicable statutory rate;

with respect to the eighth cause of action, a judgment against UWF:

(1) declaring that the members of the self-insured UWF health plan are excluded

from in-network access to Northwell’s facilities and Practitioner Group as a result
of UWF'’s continuous failure to abide by its contractual or, alternatively, its quasi-
contractual obligations, to timely determine and timely and fully pay the in-
network claims of Northwell for the healthcare services it has provided to UWF

insured members; and

(2) declaring and directing UWF (i) inform all its members that they and UWF are

excluded from in-network access to Northwell’s facilities and Practitioner Group,
and (ii) take reasonable steps to obtain new insurance cards for every UWF
insured, which insurance card sha!l have a sufficiently different appearance than
the insurance cards issued to members of other plans issued or administered by
Empire such that the new cards will reveal to Northwell personnel that the
cardholder is not insured by Empire and rather is a member of the self-funded
UWF healthcare plan; and

26

26 of 28

INDEX NO. 613820/2020
RECEIVED NYSCEF: 11/30/2020
” Case 2:21-cv-00020-GRB-AKT Document 1-1 Filed 01/04/21 Page 29 of 30 PagelD #: 33

(FILED: NASSAU COUNTY CLERK 11/30/2020 04:42 PM INDEX NO. 613820/2020
NYSCEF boc. NO. 1 . RECEIVED NYSCEF: 21/30/2020

i) with respect to all causes of action, awarding Northwell its costs and attorneys’
fees.

DATED: New York, New York
November 30, 2020

Butler Tibbetts, LLC

By: ZB gHe~

Thomas B. Noonan, Esq.
Attorneys for Northwell
Nine East 45" St, 9" FL
New York, NY 10017
(212) 629-4119

27

27 of 28

 

 
” Case 2:21-cv-00020-GRB-AKT Document 1-1 Filed 01/04/21 Page 30 of 30 PagelD #: 34

 

 

 

(FILED: NASSAU COUNTY CLERK 11/30/2020 04:42 PM INDEX NO, 613820/2020
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 11/30/2020

28 of 28
